907 F.2d 1140Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George TILLERY, Plaintiff-Appellant,v.HALIFAX COUNTY BOARD OF EDUCATION, Defendant-Appellee.George TILLERY, Plaintiff-Appellant,v.HALIFAX COUNTY BOARD OF EDUCATION;  Steven L. Wrenn;  E.R.Shearin, Defendants-Appellees.
Nos. 90-3024, 90-3025.
United States Court of Appeals, Fourth Circuit.
Submitted April 23, 1990.Decided June 19, 1990.

Appeals from the United States District Court for the Eastern District of North Carolina, at Elizabeth City.  Franklin T. Dupree, Jr., Senior District Judge.  (C/A Nos. 89-11-2-CIV;  89-28-CIV)
George Tillery, appellant pro se.
Harvey Lawrence Armstrong, Jr., Hux, Livermon & Armstrong, Enfield, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
George Tillery appeals from the district court's order dismissing these actions filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq.    Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Tillery v. Halifax County Board of Education, CA-89-11-2-CIV;  CA-89-28-CIV (E.D.N.C. Jan. 16, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.